Citation Nr: 0316283	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patellae of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia 
patellae of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1989 to 
December 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied an increased rating 
(in excess of 10 percent) for the veteran's service-connected 
chondromalacia patellae of the right knee, and denied an 
increased rating (in excess of 10 percent) for the veteran's 
service-connected chondromalacia patellae of the left knee.  
The veteran entered notice of disagreement with this decision 
in February 2002; the RO issued a statement of the case in 
July 2002; and the veteran entered a substantive appeal, on a 
VA Form 9, which was received in September 2002. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, however.  

In addition, the Board notes that during the hearing before 
the undersigned, the veteran referred to treatment she had 
received from the VA for her bilateral knee disability.  
Although some VA outpatient treatment records from 2002 are 
of record, it is not clear whether all such treatment reports 
have been associated with the claims folder.  Finally, the 
Board points out that the veteran has not been afforded an 
examination of her knees for a number of years.  The United 
States Court of Appeals for Veterans Claims has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with regard to the issues of 
entitlement to increased ratings (in 
excess of 10 percent) for chondromalacia 
patellae of the right knee and left knee.  
See also 38 C.F.R. § 3.159 (2002).  The RO 
should also notify the veteran of what 
evidence is required to substantiate the 
claims for increased rating, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must also comply with the holdings of 
Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (veteran is to be 
afforded one year from VCAA notice to 
submit additional evidence).    

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her knee 
disabilities since 1999.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of her bilateral 
knee disabilities.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disability and the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
disability.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

4.  The RO should again review the record, 
and issue a supplemental statement of the 
case that addresses any additional 
evidence added to the record since the 
September 2002 statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
should be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



